944 So.2d 1243 (2006)
Larry PRIDE, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-3996.
District Court of Appeal of Florida, First District.
December 28, 2006.
*1244 Nancy A. Daniels, Public Defender, and M. Gene Stephens, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Carolyn J. Mosley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Larry Pride, Jr. appeals his conviction for sale of cocaine. We summarily affirm Issues I and II raised by Pride. In his third issue, appellant argues that the trial court committed a sentencing error contrary to Florida Rule of Criminal Procedure 3.720(d)(1) by imposing a public-defender lien without affording him notice of the right to contest the amount. We agree and reverse. See Schimmel v. State, 940 So.2d 584 (Fla. 1st DCA 2006); Wagner v. McDonough, 927 So.2d 216 (Fla. 1st DCA 2006); and Saunders v. State, 863 So.2d 458 (Fla. 1st DCA 2004). On remand, the trial court, in its discretion, may reimpose the lien after compliance with rule 3.720(d)(1).
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
WEBSTER, BENTON, AND VAN NORTWICK, JJ., concur.